Title: III. Analysis of the Letter of Recall, [ca. 15–20 August 1793]
From: Jefferson, Thomas
To: 



  [ca. 15–20 Aug. 1793]

Analysis of the letter.
Object of the Proclamation.
Genet’s arrival at Charleston, and conduct till his arrival at Philadelphia his subsequent conduct and correspondence reduced under the following heads.

1. his right to arm in our ports, enlist our citizens, reclaim against their punishment.
2. the right of the Consuls to hold courts of Admiralty.
  
         courts of the US. to try questions of Prize or not prize.
    of the US. to protect vessels in their waters and on their coasts.
    
3. requisition to drive away letters of Marque, as Privateers.
4. claim to sell prize goods duty free.
5. complaint that French goods are taken by the English out of American bottoms.
6. his assuming to act in opposition to the declared will of the government within their territory.
Observations
  
on his dictating what subjects are proper for Congress, when they should be called &c.
    his disrespectful expressions of the President—of the nation.
  
Proofs of our friendly dispositions—particular instances.
his recall urged—and speedily

